United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1804
                                    ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Northern District of Iowa.
Tomas Garcia, also known as Angel   *
Garcia,                             *    [UNPUBLISHED]
                                    *
           Appellant.               *
                               ___________

                              Submitted: March 16, 2007
                                 Filed: March 23, 2007
                                  ___________

Before RILEY, BOWMAN, and ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Tomas Garcia (Garcia) pled guilty to conspiring to distribute powder cocaine
and 500 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), and 846, and possessing a firearm in furtherance of a drug trafficking
offense, in violation of 18 U.S.C. § 924(c). The district court1 sentenced Garcia to 212
months’ imprisonment on the conspiracy count and 60 months’ imprisonment on the
firearm count, to be served consecutively. Garcia appeals his sentence, arguing the

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
district court erred in considering objected-to factual information in the presentence
investigation report (PSR). We affirm.

I.     BACKGROUND
       Cooperating witness Roberto Afanador-Flores (Afanador-Flores) told Drug
Enforcement Agency (DEA) Task Force officers he sold three pounds of
methamphetamine and delivered 120 pounds or more of MSM (a methamphetamine
cutting agent) to Garcia. Pursuant to a search warrant, DEA officers searched
Garcia’s residence and seized cocaine, marijuana, over five pounds of
methamphetamine cut with MSM, twenty-five pounds of MSM, various drug
distribution paraphernalia, and two handguns. DEA officers arrested Garcia and
Garcia’s roommate, Celestino Hernandez (Hernandez). Hernandez informed the DEA
officers Garcia (1) hired Hernandez to help with Garcia’s drug business, and (2) paid
Hernandez $300 per week to sell methamphetamine.

       Garcia was indicted for conspiring to distribute powder cocaine and 500 grams
or more of methamphetamine, and possessing a firearm in furtherance of a drug
trafficking offense. Garcia pled guilty to both counts. Based on items seized during
the search of Garcia’s residence, and upon information provided to DEA officers
during the debriefings of Afanador-Flores and Hernandez, the PSR determined Garcia
was responsible for 159,557.37 kilograms of marijuana equivalent. The PSR’s
advisory Guidelines sentencing range calculation started with a base offense level of
38, assessed a two-level increase for Garcia’s leadership role in the offense and a
three-level reduction for acceptance of responsibility, producing an adjusted offense
level of 37. Garcia’s criminal history category II and total offense level of 37 resulted
in an advisory Guidelines sentencing range of 235 to 293 months’ imprisonment.

      Garcia filed objections to the PSR’s (1) inclusion of statements made by
Afanador-Flores and Hernandez, (2) consideration of MSM in the drug quantity
calculations, and (3) treatment as a leader or supervisor. At the sentencing hearing,

                                          -2-
the government informed the district court the parties reached an agreement, under the
terms of which the government would not pursue the two-level enhancement for
Garcia’s leadership role in the offense, and in exchange, Garcia agreed to a base
offense level of 38. The district court repeated the details of the agreement and
Garcia’s counsel confirmed the agreement. Thus, starting with a base offense level
of 38 and reducing three levels for acceptance of responsibility, the district court
found a total offense level of 35, with a criminal history category II, produced an
advisory Guidelines sentencing range of 188 to 235 months. The district court
sentenced Garcia to 212 months’ imprisonment on the conspiracy count and a
consecutive term of 60 months’ imprisonment on the firearm count.

       On appeal, Garcia argues the district court erred in considering objected-to facts
in the PSR without requiring the government to prove the existence of those facts by
a preponderance of the evidence.

II.   DISCUSSION
      “A defendant who explicitly and voluntarily exposes himself to a specific
sentence may not challenge that punishment on appeal.” United States v. Nguyen, 46
F.3d 781, 783 (8th Cir. 1995). When a defendant withdraws objections to a PSR, the
defendant cannot raise those objections on appeal. See United States v. Thompson,
289 F.3d 524, 526-27 (8th Cir. 2002). We will not address an argument the defendant
expressly conceded in the district court. See United States v. Rees, 447 F.3d 1128,
1130 (8th Cir. 2006).

       Garcia initially contested, with written objections, the factual basis for the drug
quantity calculation in the PSR. However, based on Garcia’s bargained-for agreement
with the government, the district court started with a base offense level of 38 and its
accompanying drug quantities, and in exchange, the government did not pursue the
two-level enhancement for Garcia’s leadership role in the offense. The district court
verified the agreement and confirmed with Garcia’s counsel the 30,000 kilograms of

                                           -3-
marijuana equivalent required to start at a base offense level of 38. While discussing
an appropriate sentence within the Guidelines range, Garcia’s counsel acknowledged
the Guidelines’ drug quantity computation was based on (1) Afanador-Flores’s
testimony he sold Garcia MSM; (2) the twenty pounds of MSM the DEA officers
found in Garcia’s trailer; and (3) the other drugs found in Garcia’s trailer, including
the seven pounds of actual methamphetamine mixture. Garcia’s counsel also admitted
that based on the amount of MSM found, the district court could extrapolate the
amount of methamphetamine mixture and reach the 30,000 kilograms of marijuana
equivalent for a base offense level of 38. Garcia’s counsel then conceded, “I think
that our agreement under these circumstances, Your Honor, is reasonable.”

       On appeal, Garcia cannot argue the objections to the PSR he withdrew at
sentencing. See United States v. White, 447 F.3d 1029, 1031-32 (8th Cir. 2006)
(concluding defendant’s written objections to facts in the PSR did not prevent the
district court from considering those facts at sentencing without further evidence from
the government because defendant withdrew objections at sentencing). Thus, Garcia’s
sentence is unreviewable.

III.   CONCLUSION
       For the reasons stated, we affirm Garcia’s sentence.
                        ______________________________




                                         -4-